Citation Nr: 1201353	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision (posttraumatic stress disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York; and on appeal from a June 2006 rating decision (hearing loss and tinnitus) by the Togus, Maine RO. 

On review, the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder.  Hence, in light of the decision of the United States Court of Appeals for Veterans Claims United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the issue addressed in February 2006 as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran was scheduled to appear at a hearing in Washington, D.C., before the undersigned.  Prior to that hearing, however, the appellant submitted evidence showing good cause supporting a new request that he be permitted to appear before a Veterans Law Judge either in person in New York, New York, or using video conference equipment.  Hence, the RO must contact the Veteran and request that he select whether he desires an in person hearing or a video conference hearing.  Thereafter, the RO must schedule the appropriate hearing on the appropriate docket.  38 C.F.R. §§ 20.700 , 20.704 (2011). 

Hence, this case is REMANDED for the following action: 

The RO must take all necessary actions to schedule the Veteran for either a travel board hearing or a video conference hearing at the New York, New York RO before a Veterans Law Judge in accordance with the appellant's choice to be expressed in writing after the issuance of this remand. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


